Citation Nr: 0732880	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-11 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for right medial meniscectomy with degenerative joint disease 
of the knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana that denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for 
postoperative right medial meniscectomy.  The veteran 
perfected a timely appeal of this determination to the Board.

The Board notes that the RO, in a May 2006 rating decision, 
granted the veteran service connection for status post 
meniscectomy, right knee with instability, and awarded the 
veteran a separate disability rating from that for the 
veteran's right medial meniscectomy with degenerative joint 
disease of the knee.  The Board also notes that only the 
evaluation for right medial meniscectomy with degenerative 
joint disease of the knee has been appealed by the veteran, 
and that only this issue is before the Board.

In January 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.


FINDINGS OF FACT

1. The veteran's right medial meniscectomy with degenerative 
joint disease of the knee disability does not approximate 
right knee limitation of motion to flexion of 30 degrees or 
less, even considering any additional functional loss due to 
pain, weakness, excess fatigability, or any other factors not 
contemplated in the relevant rating criteria.

2. The veteran's right medial meniscectomy with degenerative 
joint disease of the knee has not been productive of 
extension limited to 10 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for right medial meniscectomy with degenerative joint disease 
of the knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a March 2003 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
evidence that pertained to the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for an 
increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, 
several VA examinations, a letter from the veteran's private 
physician in support of his claim, the veteran's testimony at 
his January 2007 Board hearing, and written statements from 
the veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

II. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 10 percent for right medial meniscectomy with 
degenerative joint disease of the knee.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The veteran's right medial meniscectomy with degenerative 
joint disease of the knee is rated under Diagnostic Code (DC) 
5010 for arthritis, due to trauma, substantiated by X-ray 
findings.  The veteran's knee condition is thus rated under 
DC 5003 for degenerative arthritis.  See 38 C.F.R. § 4.71a, 
DC 5010.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Limitation of knee motion is rated under DC 5260 and DC 5261.  
Under DC 5260, the following evaluations are assignable for 
limitation of leg flexion: zero percent for flexion limited 
to 60 degrees, 10 percent for flexion limited to 45 degrees, 
20 percent for flexion limited to 30 degrees, and 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board notes that the veteran receives a separate 
disability rating for his status post meniscectomy, right 
knee instability under DC 5257 for recurrent subluxation or 
lateral instability of the knee.  This disability rating is 
not at issue.  Thus, in evaluating the veteran's current 
right knee degenerative joint disease, the Board will not 
consider subluxation, lateral instability, or any other 
symptomatology more properly considered in the veteran's 
rating for right knee instability under DC 5257.

In the instant case, the veteran was provided a VA 
examination of the right knee in April 2003.  On examination, 
it was noted that X-rays revealed there to be no factures, 
subluxation, or other bony abnormalities.  The veteran was 
diagnosed as having post medial meniscectomy, synovitis, 
right knee, and chondromalacia of the patella.

The veteran submitted a letter from his private physician, 
Dr. T., dated in August 2003.  In the letter, Dr. T. 
indicated that he had known and treated the veteran from 1980 
to 1992, that he continued to suffer from post-traumatic 
arthralgia with degenerative changes requiring ongoing 
nonsteroidal medication and physical therapy, and that he 
anticipated that the chronic condition had continued and 
probably deteriorated, which was the natural history of these 
degenerative conditions.

The veteran was afforded another VA examination in January 
2005.  On examination, the following was noted: a brace was 
occasionally used for assistance in walking; there were no 
constitutional symptoms of arthritis, incapacitating episodes 
of arthritis, or functional limitations on standing or 
walking; and gait was normal, with no evidence of abnormal 
weight bearing, limitation of joint motion, loss of bone or 
part of a bone, inflammatory arthritis, or joint ankylosis.  
X-ray revealed mild degenerative joint disease medially, and 
the veteran was diagnosed as having mild degenerative joint 
disease of the right knee. 

The veteran was afforded another VA examination in May 2005.  
On examination, the following was noted: no assistive aids 
were needed for walking; the veteran described pain with 
walking but no limits at the post office job where he stood 
on his feet all day; there were no constitutional symptoms of 
arthritis, incapacitating episodes of arthritis, or 
functional limitations on standing or walking; gait was 
normal, with no evidence of abnormal weight bearing, loss of 
bone or part of a bone inflammatory arthritis, or joint 
ankylosis; range of motion included active flexion of 0 to 
100 degrees, with pain beginning at 90 degrees, passive range 
of motion from 0 to 110 degrees, with pain at 90 degrees, and 
no additional loss of motion on repetitive use.  It was noted 
that 2003 X-rays indicated a normal knee, and 2005 X-rays 
indicated minimal medial joint degenerative joint disease.  
The veteran was diagnosed as having early degenerative joint 
disease of the right knee, accentuated by aging, obesity and 
occupation.

VA medical treatment records dated from January 2005 to 
January 2007 indicate several complaints of pain and 
limitation of usage, with complaints of the knee giving out 
and locking.  November 2006 VA medical treatment note 
indicate that the veteran was ambulating with a steady gait.  
November 2006 VA medical treatment notes also indicate that a 
cane and replacement knee brace were ordered.

After reviewing the record, the Board finds that the 
veteran's right medial meniscectomy with degenerative joint 
disease of the knee does not more closely approximate the 
criteria for a 20 percent disability rating under DC 5260 
than those for a 10 percent disability rating.  In short, the 
record does not reflect disability approximating right knee 
limitation of motion to flexion of 30 degrees or less, even 
considering any additional functional loss due to pain, 
weakness, excess fatigability, or any other factors not 
contemplated in the relevant rating criteria.  The most 
restricted the veteran's flexion has been noted to be pain-
free is 90 degrees, which was on May 2005 VA examination.  
Additionally, on May 2005 VA examination, it was specifically 
noted that there was no additional loss of motion due to 
repetitive use, and the veteran has consistently been 
diagnosed as having "mild" degenerative joint disease.

The Board notes that VA medical treatment notes dated from 
January 2005 to January 2007 indicate several complaints of 
pain and limitation of usage, with complaints of the knee 
giving out and locking, and a cane and replacement knee brace 
being ordered, although the veteran's gait had been noted to 
be steady.  However, complaints regarding locking and giving 
out, the requirement of assistive devices in walking, and 
other such indications of symptomatology associated with knee 
instability are symptoms more properly considered under the 
veteran's separate rating for right knee instability under DC 
5257, which is not an issue currently before the Board.  In 
any event, even considering such complaints and treatment 
noted in medical treatment records from January 2005 to 
January 2007, there is no indication whatsoever that the 
veteran's right knee condition was ever productive of 
disability approximating right leg flexion of 30 degrees or 
less.

Finally, the Board notes that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).  However, the record does not reflect that the 
veteran has any limitation of right leg extension.  No such 
limitation is noted on any examination or in the medical 
record, the veteran was noted to have had an end point of 0 
degrees on range of motion testing during his May 2005 VA 
examination, and the record does not contain complaints by 
the veteran of inability to fully extend the right leg.  As 
the veteran's right knee condition is not productive of 
limitation of extension to 10 degrees, a separate compensable 
rating under DC 5261 is not available.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for right medial meniscectomy with degenerative joint disease 
of the knee is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


